      Case: 3:14-cv-00513-wmc Document #: 461 Filed: 04/29/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

CONSUMER FINANCIAL
PROTECTION BUREAU,
                                     Plaintiff,
               v.

THE MORTGAGE LAW GROUP, LLP, (D/B/A                   Case No. 3:14-cv-00513
THE LAW FIRM OF MACEY, ALEMAN &
SEARNS), CONSUMER FIRST LEGAL
GROUP, LLC, THOMAS G. MACEY,
JEFFREY J. ALEMAN, JASON E. SEARNS,
and HAROLD E. STAFFORD,
                             Defendants.


                                    NOTICE OF APPEAL

       Plaintiff Consumer Financial Protection Bureau (“Bureau”) hereby gives notice that it

appeals to the United States Court of Appeals for the Seventh Circuit from the portions of the

final judgment entered in this action on November 5, 2019 (ECF No. 420) that are adverse to

Plaintiff. That judgment was subsequently amended on November 18, 2019 (ECF No. 426) and

March 6, 2020 (ECF No. 456). The Bureau does not appeal the amendments made by those

amended judgments, but does appeal those judgments to the extent that they include the same

adverse decisions included in the final judgment entered on November 5, 2019.




                                                  1
      Case: 3:14-cv-00513-wmc Document #: 461 Filed: 04/29/20 Page 2 of 2



Date: April 29, 2020                       Respectfully submitted,

                                           Thomas G. Ward
                                           Enforcement Director

                                           David M. Rubenstein
                                           Deputy Enforcement Director

                                           Cynthia Gooen Lesser
                                           Assistant Deputy Enforcement Director

                                           /s/ Carl L. Moore
                                           Carl L. Moore
                                           carl.moore@cfpb.gov
                                           202-435-9107
                                           Seth B. Popkin
                                           seth.popkin@cfpb.gov
                                           202-435-9496
                                           Mary K. Warren
                                           mary.warren@cfpb.gov
                                           202-435-7815
                                           Enforcement Attorneys

                                           Consumer Financial Protection Bureau
                                           1700 G Street, NW
                                           Washington, DC 20552




                                       2
